EXHIBIT 10.25

XILINX, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

          A. The Board has adopted the Plan for the purpose of retaining the
services of selected Employees, Non-Employee Directors and Consultants.

          B. Participant is to render valuable services to the Company (or a
Subsidiary), and this Restricted Stock Unit Issuance Agreement (the “Agreement”)
is executed pursuant to, and is intended to carry out the purposes of, the Plan
in connection with the Company’s award of restricted stock units to the
Participant under the Plan.

          C. Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to such terms in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

          1. Grant of Restricted Stock Units. The Company hereby awards to the
Participant, as of the Award Date, Restricted Stock Units pursuant to and shall
in all respects be subject to the terms and conditions of the Plan, as amended
to the Award Date, the provisions of which are incorporated herein by reference.
Each Restricted Stock Unit represents the right to receive one Share on the
specified issuance date following the vesting of that unit. The number of Shares
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those Shares, the date on which those vested Shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

     The Participant is not required to make any monetary payment (other than
applicable taxes, if any) as a condition to receiving the Award or Shares issued
upon settlement of the Award, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Company (or
Subsidiary) or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, the Participant shall furnish consideration in
the form of cash or past services rendered to the Company (or Subsidiary) or for
its benefit having a value not less than the par value of the Shares issued upon
settlement of the Award.

1

--------------------------------------------------------------------------------

AWARD SUMMARY


Participant        _________________________   Award Date:
______________________, 200__   Number of ______________ (the “RSUs”) Restricted
Stock Units Subject to Award:   Vesting Schedule:

The RSUs shall vest in a series of four (4) successive equal annual installments
upon Participant’s completion of each successive year of Service over the four
(4) year period measured from the Award Date. In the event of Participant’s
termination of Service by reason of death, Participant shall vest in the
additional number of RSUs that would have vested had Participant remained in
Service for an additional period of twelve (12) months.

  Issuance Schedule: The RSUs in which Participant vests in accordance with the
foregoing Vesting Schedule shall be issued as soon as practicable following the
vesting date but in no event later than the close of the calendar year in which
such vesting occurs or (if later) the fifteenth (15th) day of the third (3rd)
calendar month following such vesting date. The settlement of the RSUs by
issuance of the Shares shall be subject to the Company’s collection of all
applicable Withholding Taxes (as defined below). The procedures pursuant to
which the applicable Withholding Taxes are to be collected are set forth in
Paragraph 6 of this Agreement. In no event, however, shall any fractional Shares
be issued. Accordingly, the total number of Shares to be issued pursuant to the
Award shall, to the extent necessary, be rounded down to the next whole share in
order to avoid the issuance of a fractional Share.

          2. Limited Transferability. Prior to the issuance of Shares on the
applicable settlement date, this Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
All rights with respect to the Award shall be exercisable during the
Participant’s lifetime only by the Participant or the Participant’s guardian or
legal representative.

          3. Termination of Service. Should Participant’s Service cease or
terminate for any reason prior to vesting in one or more RSUs subject to this
Award, then the Award will be immediately cancelled with respect to those
unvested RSUs, and the number of RSUs will be reduced accordingly. Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units and shall not be entitled to any payment therefor.

2

--------------------------------------------------------------------------------

          4. Stockholder Rights. The Participant shall have no rights as a
stockholder with respect to any Shares which may be issued in settlement of this
Award until the date of the issuance of a certificate for such Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate is issued, except as provided in Section 5.

          5. Adjustment in Shares. In the event of any increase or decrease in
the number of issued and outstanding Shares resulting from the declaration or
payment of a stock dividend, any recapitalization resulting in a stock split-up,
or exchange of shares or other increase or decrease in such shares effected
without the Company’s receipt of consideration, then equitable adjustments shall
be made to the total number of Shares issuable pursuant to this Award in such
manner as the Committee deems appropriate.

          6. Collection of Withholding Taxes.

               (a) Until such time as the Company provides Participant with
written or electronic notice to the contrary, Participant may pay the
Withholding Taxes through one of the following methods:

               (i) Participant’s delivery of his or her separate check payable
to the Company in the amount of such taxes,

               (ii) the use of the proceeds from a next-day sale of the Shares
issued to Participant, provided and only if (A) such a sale is permissible under
the Company’s trading policies governing the sale of Shares, (B) Participant
makes an irrevocable commitment, on or before the issuance date for those
Shares, to effect such sale of the Shares and (C) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002, or

               (iii) an automatic share withholding procedure pursuant to which
the Company will withhold, at the time of such issuance, a portion of the Shares
with a Fair Market Value (measured as of the issuance date) equal to the amount
of those taxes (the “Share Withholding Method”); provided, however, that the
amount of any Shares so withheld shall not exceed the amount necessary to
satisfy the Company‘s required tax withholding obligations using the minimum
statutory withholding rates for federal and state tax purposes that are
applicable to supplemental taxable income.

               (b) In the event the Company has not received from Participant on
or before the issuance of the vested Shares, (A) payment in accordance with
Paragraph 6(a)(i) above or (B) an irrevocable commitment to effect a next-day
sale of the Shares in accordance with Paragraph 6(a)(ii) above, then the Company
shall automatically collect the Withholding Taxes through the Share Withholding
Method.

3

--------------------------------------------------------------------------------

               (c) For purposes of this Agreement, “Withholding Taxes” shall
mean (i) the employee portion of the federal, state and local employment taxes
required to be withheld by the Company in connection with the vesting of the
Shares under the Award and (ii) the federal, state and local income taxes
required to be withheld by the Company in connection with the issuance of those
vested Shares.

          7. Compliance with Laws and Regulations. The grant of the Award and
issuance of Shares upon settlement of the Award shall be subject to compliance
with all applicable requirements of federal, state or foreign law with respect
to such securities. No Shares may be issued hereunder if the issuance of such
Shares would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Shares may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
or authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares subject to the Award shall relieve the Company
of any liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained. As a condition to the
settlement of the Award, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

          8. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns and the legal representatives, heirs and legatees of
Participant’s estate.

          9. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Committee with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

          10. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.

          11. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without Cause.

          12. Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery

4

--------------------------------------------------------------------------------

at the e-mail address, if any, provided for the Participant by the Company, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at such address as such
party may designate in writing from time to time.

               (a) The Plan documents, which may include but do not necessarily
include: the Plan, this Agreement, the prospectus for the Plan, and any reports
of the Company provided generally to the Company’s stockholders, may be
delivered to the Participant electronically. Such means of electronic delivery
may include but do not necessarily include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

               (b) The Participant acknowledges that the Participant has read
Section 14 of this Agreement and consents to the electronic delivery of the Plan
documents and the delivery of the Exercise Notice, as described in Section
14(a). The Participant acknowledges that he or she may receive from the Company
a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 14 or may change the electronic mail
address to which such documents are to be delivered (if Participant has provided
an electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 14.

          13. Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

          14. Integrated Agreement. This Agreement and the Plan, together with
any employment, service or other agreement between the Participant and the
Company (or Subsidiary) referring to this Award, shall constitute the entire
understanding and agreement with respect to the subject matter contained herein
and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Company (or
Subsidiary) with respect to such subject matter. To the extent contemplated
herein, the provisions of this Agreement and the Plan shall survive any
settlement of this Award and shall remain in full force and effect.

5

--------------------------------------------------------------------------------

     By their signatures below or by electronic acceptance or authentication in
a form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Agreement and by the provisions of the Plan. Further,
the Participant: (a) acknowledges receipt of and represents that the Participant
has read and is familiar with this Agreement, the Plan and a prospectus for the
Plan, (b) accepts this Award subject to all of the terms and conditions of this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under this Agreement or the Plan.



Xilinx, Inc.

Wim Roelandts
Chief Executive Officer

Participant

___________________________

     Attachments:
     2007 Equity Incentive Plan 
     Plan Summary and Prospectus

6

--------------------------------------------------------------------------------